PER CURIAM.
Wade Barker appeals a final judgment awarding him custody of the parties’ two minor children, B.F.B. and K.A.B. He alleges, inter alia, that the trial court’s judgment confused the names of the two children, that there were omissions on the visitation schedule attached to the final judgment and that the court further erred in not entering an income deduction order. Brenda Barker does not dispute these claims.
We affirm the trial court’s custody determination and reverse for correction of judgment in regard to the names of the two children and the omissions on the visitation schedule. We further direct the trial court to file an income deduction order against the mother pursuant to section 61.1301, Florida Statutes (2002).
AFFIRMED IN PART; REVERSED IN PART.
PETERSON, PALMER and TORPY, JJ., concur.